Case 8:17-cv-00388-WFJ-CPT Document 136 Filed 09/10/19 Page 1 of 3 PageID 4650




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

    YELLOW PAGES PHOTOS, INC.,

                   Plaintiff,                       CASE NO.: 8:17-cv-00388- WFJ-CPT

    v.

    TATA CONSULTANCY SERVICES
    LIMITED, INC.,

                Defendant.
    ________________________________/

                      PLAINTIFF’S RESPONSE TO DEFENDANT’S
          “NOTICE TO CORRECT THE RECORD REGARDING YELLOW PAGES
         PHOTOS, INC.’S RESPONSE TO THE MOTION FOR RECONSIDERATION”

           Plaintiff, Yellow Pages Photos, Inc. (“YPPI”), responds as follows in opposition to the

    Notice to Correct the Record Regarding Yellow Pages Photos, Inc.’s Response to the Motion

    for Reconsideration [Dkt. #135] filed on September 6, 2019 (the “Notice”), by Defendant Tata

    Consultancy Services Limited, Inc. (“Tata”).

           Tata’s latest (and unauthorized) effort to persuade the Court to revisit the denial of

    Tata’s Motion for Summary Judgment is meritless.

           Contrary to Tata’s accusations,1 neither YPPI nor its undersigned counsel intended to

    make any misrepresentations or mislead the Court. Rather, the reference to the “administrative


    1
      YPPI and its counsel are growing weary of Tata’s seemingly unending parade of disparaging
    comments and unfounded accusations. Tata’s counsel knows that YPPI’s undersigned counsel
    in this case played no role whatsoever in the cited Delaware Bankruptcy Court proceeding
    regarding SuperMedia. If Tata and its counsel were truly concerned about the alleged
    “misrepresentation”, Tata’s counsel could have simply called this issue to the attention of
    YPPI’s undersigned counsel and asked that a corrected brief be filed. Instead, Tata’s counsel
    made no effort, whatsoever, to communicate with YPPI’s counsel regarding this issue.
Case 8:17-cv-00388-WFJ-CPT Document 136 Filed 09/10/19 Page 2 of 3 PageID 4651




    period”, rather than the “pre-petition period” was a simple error. In fact, YPPI’s undersigned

    counsel cited not only to the Delaware Bankruptcy Court’s opinion at issue, but also to the

    precise page on which that court found that SuperMedia’s claimed predecessor in interest

    transferred YPPI’s copyrighted images to Tata in violation of the Verizon license pre-petition.

           The fact that Tata received a transfer of YPPI’s copyrighted images in violation of the

    Verizon license pre-petition underscores the correctness of the Court’s denial of Tata’s Motion

    for Summary Judgment and the denial of Tata’s Motion for Reconsideration. Put simply, there

    is no way that a 2006 transfer of YPPI’s copyrighted images to Tata in violation of a license

    can result in Tata having a license to use those images from 2014 forward. Tata’s argument to

    the contrary is absurd.

           To be clear, YPPI has never been compensated for Tata’s use of YPPI’s copyrighted

    images. Nor could the judgment entered against SuperMedia, which resulted from its willful

    infringement of YPPI’s copyrighted images before SuperMedia filed for bankruptcy in 2013,

    cover copyright infringement by Tata for the period 2014 forward. Nor has any court

    concluded otherwise. Nothing in Judge Noreika’s Memorandum Opinion (or any other order

    or opinion) supports Tata’s statements that YPPI has been compensated for Tata’s unlicensed

    use of YPPI’s copyrighted images. It has not.




                                                    2
Case 8:17-cv-00388-WFJ-CPT Document 136 Filed 09/10/19 Page 3 of 3 PageID 4652




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on September 10, 2019, I filed a true and accurate copy of

    the foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

    notice of electronic filing to the following: Gary R. Trombley, Esq. and Ronald P. Hanes,

    Esq., Trombley & Hanes, P.A., 707 N. Franklin St., 10th Floor, Tampa, FL 33602,

    (gtrombley@trombleyhaneslaw.com and rhanes@trombleyhaneslaw.com); Eric F. Leon,

    P.C., Kuangyan Huang, Esq., and Nathan E. Taylor, Esq., Latham & Watkins LLP, 885

    Third Ave., New York, NY 10022, (eric.leon@lw.com, kuan.huang@lw.com, and

    nathan.taylor@lw.com).


                                                     /s/ Richard E. Fee
                                                     Richard E. Fee
                                                     Florida Bar No. 813680
                                                     Kathleen M. Wade
                                                     Florida Bar No. 127965
                                                     Cristina A. Castellvi
                                                     Florida Bar No. 55519
                                                     FEE & JEFFRIES, P.A.
                                                     1227 N. Franklin Street
                                                     Tampa, Florida 33602
                                                     (813) 229-8008
                                                     (813) 229-0046 (Facsimile)
                                                     rfee@feejeffries.com
                                                     kwade@feejeffries.com
                                                     ccastellvi@feejeffries.com
                                                     aperez@feejeffries.com

                                                     Counsel for Plaintiff,
                                                     Yellow Pages Photos, Inc.




                                               3
